Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 9, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his employment as an internal messenger for a delivery service after he approached a female employee of a client and requested a hug and a kiss. The Unemployment Insurance Appeal Board denied claimant’s application for benefits, finding that he was terminated for misconduct. Claimant admitted that he knew that his conduct was inappropriate but testified that he merely wanted to thank the woman for a Christmas card she had sent and wish her a happy holiday. In view of the fact that claimant’s behavior was detrimental to the employer’s interest and evinces a disregard for the standards of conduct that the employer had a reasonable right to expect from him as an employee, we conclude that substantial evidence supports the Board’s decision that claimant engaged in disqualifying misconduct (see, Matter of Punter [Ross], 43 NY2d 743; Matter of Krupa [Sweeney], 236 AD2d 772; Matter of Rohnke [Hudacs], 192 AD2d 812).
Cardona, P. J., Mikoll, Crew III, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.